 


110 HR 2217 IH: To amend the Violent Crime Control and Law Enforcement Act of 1994 to include homeless status in the definition of 
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2217 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Lewis of Georgia, Mr. Wexler, Mr. Kucinich, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Violent Crime Control and Law Enforcement Act of 1994 to include homeless status in the definition of hate crime for the purposes of Federal sentencing provisions. 
 
 
1.Short titleThis Act may be cited as the Hate Crimes Against the Homeless Enforcement Act. 
2.Homeless status included in definition of hate crimeSection 280003(a) of the Violent Crime Control and Law Enforcement Act of 1994 (28 U.S.C. 994 note) is amended to read as follows: 
 
(a)DefinitionsIn this section: 
(1)Hate crimeThe term hate crime means a crime in which the defendant intentionally selects a victim, or in the case of a property crime, the property that is the object of the crime, because of the actual or perceived race, color, religion, national origin, ethnicity, gender, disability, sexual orientation, or homeless status of any person. 
(2)Homeless statusThe term homeless status means the status of an individual who lacks a fixed, regular, and adequate nighttime residence, or an individual who has a primary nighttime residence that is— 
(A)a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings, including cars, parks, public spaces, abandoned buildings, substandard housing, bus or train stations, or similar settings; 
(B)a supervised publicly or privately operated shelter designed to provide temporary living accommodations, including motels, hotels, congregate shelters, and transitional housing; or 
(C)housing of other persons in which the individual is temporarily staying due to loss of housing, economic hardship, or a similar reason..  
 
